Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
2. This action is in response to the filing with the office dated 01/04/2022.
3. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/04/2022 has been entered.
Reply to Applicant’s Arguments
4. Applicant’s arguments filed with the office on 01/04/2022 were fully considered but were found to be non-persuasive as they are directed to amended and newly introduced claim limitations. Please see the rejection below, Yamashita (US 2004/0113646 A1) and in view of Ito et al (US 2009/0102497 A1).
Claim objections and allowable subject matter
5. Claims 4, 5, 8, 9, 16 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Specifically, the closest prior art of record Yamashita (US 2004/0113646 A1) and Ito et al (US 2009/0102497 A1) either individually or in combination fail to teach the limitations “wherein the heat transfer member comprises: a first heat transfer member configured to pass through 
Yamashita teaches, a heat transfer plate made from metal, resin, carbon based material or the like through which heat is easily transferred in the direction of thickness but not easily transferred in the planar direction may be provided (paragraph [0009]) on the lower end of the pushing member 31 of the pusher 30; paragraph [0092]), but does not anticipate or render obvious, the heat transfer member as recited above.
Ito et al teaches, (heat transfer element 272 labeled in figure 8 and element 272 connecting element 210 and 320 as shown in figure 9), the heat conducting section 280 and the main body section 210 are formed in an integrated manner. Accordingly, the thermal conductivity between the heat conducting section 280 and the main body section 210 is good. The base pushing sections 270 each have a square ring-shaped main body that surrounds the heat conducting section 280 and include a leg section 272 extending from the main body. Furthermore, push springs 274 having weak elasticity are inserted between the upper ends of the base pushing sections 270 and the case upper section 110. The lower ends of the base pushing sections 270 are supported by the case lower section 120. However Ito et al does not anticipate or render obvious a first and second heat transfer member and the limitations as recited above.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
6. Claims 1-3, 6, 7, 10-15, 18-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Yamashita (US 2004/0113646 A1) and in view of Ito et al (US 2009/0102497 A1).

    PNG
    media_image1.png
    1013
    690
    media_image1.png
    Greyscale
[AltContent: textbox (Figure 8)]
    PNG
    media_image3.png
    1269
    865
    media_image3.png
    Greyscale
[AltContent: textbox (Figure 9)]Regarding independent claim 1, Yamashita (US 2004/0113646 A1) teaches, A semiconductor package test apparatus (element 10) comprising: a push block (element 30, figures 6, 8, 9 and 12) configured to press semiconductor package toward an interface board for electrically connecting the semiconductor device package to a tester board (a socket guide 41 is fixed onto the socket board 50 such that the probe pins 44 provided on the socket 40 are exposed; figure 9 and also shown in figure 12) to bring external terminals of the semiconductor package into contact with connection terminals of the interface board (paragraph [0057]), 
a temperature adjustment unit disposed on the push block to heat or cool the semiconductor package to a test temperature through the push block (figures 10-14 different configurations of flowing air through the heat sink (figure 10), flowing air through the holes 721 of drive plate 2, pipe members 76 and holes 601 of match plate 60 (partly along the side wall of 
    PNG
    media_image5.png
    823
    560
    media_image5.png
    Greyscale
[AltContent: textbox (Figure 6)]through the gap between the match plate 60 and test head 5, and returning to the air blowing unit for temperature adjustment 90. With such a configuration, air is supplied in parallel to sockets 40 positioned between the match plate 60 and test head 5 (figure 11, paragraph [0102]); also see figures 13 and 14 and their descriptions in paragraphs [0110], [0117] and [0119]), wherein the push block comprises: a flange member (element 62 and 621, figure 9, paragraph [0062]), and a pressing member (element 31, figures 6 and 9) extending from the flange member toward the interface board to pressurize the semiconductor package (figures 6 and 9), the temperature adjustment unit is disposed on the flange member (paragraphs [0061], [0078]).
Yamashita further teaches, a heat transfer plate made from metal, resin, carbon based material or the like through which heat is easily transferred in the direction of thickness but not easily transferred in the planar direction may be provided (paragraph [0009]) on the lower end of the pushing member 31 of the pusher 30; paragraph [0092]).  
 Yamashita fails to explicitly teach a heat transfer member configured to directly connect the push block and the interface board to heat or cool the interface board, and the heat transfer member directly connects the flange member and the interface board in order to transfer heat between the temperature adjustment unit and the interface board through the flange member and the heat transfer member.

    PNG
    media_image7.png
    557
    726
    media_image7.png
    Greyscale
Ito et al (US 2009/0102497 A1) teaches, A pusher 200 that pushes a semiconductor device under test 300 against a test socket 500 in a semiconductor test apparatus 20 is provided that includes a main body section 210 that is thermally coupled with the thermal source 400 and a plurality of device pushing sections 220, each of which is physically and thermally coupled to the thermal source 400, is displaced toward the test socket 500 by the pushing force of the main body section 210 to contact a surface to be pushed of a semiconductor device under test 300, pushes the semiconductor device under test 300, and transmits heat from the thermal source 400 to the semiconductor device under test 300. Thermal conductivity between the pusher and the semiconductor device under test is enhanced to provide a pusher that can quickly and accurately test a semiconductor device.

    PNG
    media_image8.png
    495
    580
    media_image8.png
    Greyscale
Ito et al further teaches, several embodiments of the pusher assembly (figures 1-13). Ito et al specifically teaches, a heat transfer member (element 272 labeled in figure 8)  configured to directly connect the push block and the interface board to heat or cool the interface board (element 272 connecting element 210 and 320 as shown in figure 9),  wherein the push block comprises a flange member (element 234, Figure 3), and a pressing member (element 230) extending from the 
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Yamashita by providing a pusher that is thermally coupled with the thermal source, such that thermal conductivity between the pusher and the semiconductor device under test is enhanced to provide a pusher that can quickly and accurately test a semiconductor device as taught by ITO et al.
One of the ordinary skill in the art would have been motivated to make such a modification such that testing can be performed in a condition where the devices are at a stable temperature as taught by ITO et al (paragraph [0044]).

Regarding dependent claim 2, Yamashita (US 2004/0113646 A1) and Ito et al (US 2009/0102497 A1) teach the semiconductor package test apparatus of claim 1.


Regarding dependent claim 3, Yamashita (US 2004/0113646 A1) and Ito et al (US 2009/0102497 A1) teach the semiconductor package test apparatus of claim 2.
Yamashita teaches the inset member (see claim 2 rejection above) but fails to teach, wherein the heat transfer member is configured to pass through the insert member and be brought into contact with the interface board.
Ito et al further teaches, the heat transfer member (element 272, shown in figures 1, 3-9 and labeled in figure 8) directly connects the flange member and the interface board (element 272 connecting element 210 and 320 as shown in figure 9).
Ito et al also teaches, the unit case 100 includes a case upper section 110 that receives a pushing force P from a pushing force generating section, not shown in FIG. 1, and case lower sections 120 to which holding sections 130 are attached. The case upper section 110 and the case lower sections 120 are joined in an integrated manner [0030]. The holding sections 130 are attached to the case lower sections 120. An internal section of the holding sections 130 is connected to a decompression source, not shown, so that the holding sections 130 hold through suction a flat substrate 320 of semiconductor devices under test 300 described hereinafter. It 
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Yamashita by providing a heat transfer member integrated with the pusher that is thermally coupled with the thermal source, such that thermal conductivity between the pusher and the semiconductor device under test is enhanced to provide a pusher that can quickly and accurately test a semiconductor device as taught by ITO et al.
One of the ordinary skill in the art would have been motivated to make such a modification such that testing can be performed in a condition where the devices are at a stable temperature as taught by ITO et al (paragraph [0044]).

Regarding dependent claim 6, Yamashita (US 2004/0113646 A1) and Ito et al (US 2009/0102497 A1) teach the semiconductor package test apparatus of claim 2.
Yamashita (US 2004/0113646 A1) further teaches, further comprising a match plate (element 34, figure 8) to which the push block is mounted (figure 9, paragraph [0062]).

Regarding dependent claim 7, Yamashita (US 2004/0113646 A1) and Ito et al (US 2009/0102497 A1) the semiconductor package test apparatus of claim 6.


Regarding dependent claim 10, Yamashita (US 2004/0113646 A1) and Ito et al (US 2009/0102497 A1) teach the semiconductor package test apparatus of claim 1.
Yamashita (US 2004/0113646 A1) further teaches, wherein the interface board comprises: 12a socket board electrically connected to the tester; a test socket disposed on the socket board and electrically connecting between the semiconductor package and the socket board; and a socket guide for aligning the test socket and the semiconductor package to each other (please see figure 8; The socket provided on the test head 5 is electrically connected to the main testing apparatus 6 through a cable 7 so as to connect the IC devices which are removably installed in the socket to the main testing apparatus 6 through the cable 7. The IC devices are tested by means of an electric testing signal from the main testing apparatus 6 (paragraph [0029]). Also as shown in FIGS. 8 and 9, a socket guide 41 is fixed onto the socket board 50 such that the probe pins 44 provided on the socket 40 are exposed. Guide bushes 411 for inserting the two guide pins 32 formed in the pusher 30 and positioning the two guide pins 32 with respect to each other are provided on both sides of socket guide 41 (paragraph [0056]).

Regarding dependent claim 11, Yamashita (US 2004/0113646 A1) and Ito et al (US 20090102497 A1) teach the semiconductor package test apparatus of claim 10.

Ito et al further teaches, wherein the heat transfer member is configured to be brought into contact with the socket guide (figure 8 and 9, paragraphs [0081], [0082]).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Yamashita such that the device pushing section is independently provided with a heat conducting section 280 for transferring heat to the base 310 of each semiconductor device under test 300 and base pushing sections 270 that press the semiconductor devices under test 300 onto the test sockets 500 (paragraph [0081]).
One of the ordinary skill in the art would have been motivated to make such a modification such that testing can be performed in a condition where the devices are at a stable temperature as taught by ITO et al (paragraph [0044]).


    PNG
    media_image9.png
    1269
    1070
    media_image9.png
    Greyscale
[AltContent: textbox (Figure 9)]Regarding independent claim 12, Yamashita (US 2004/0113646 A1) teaches, A semiconductor package test apparatus (element 10) comprising: a push block (element 30, figures 6, 8, 9 and 12) configured to press a semiconductor package toward an interface board for electrically connecting the semiconductor package to a tester to bring external terminals of the semiconductor package into contact with connection terminals of the interface 
    PNG
    media_image1.png
    1013
    690
    media_image1.png
    Greyscale
[AltContent: textbox (Figure 8)]board (a socket guide 41 is fixed onto the socket board 50 such that the probe pins 44 provided on the socket 40 are exposed; figure 9 and also shown in figure 12) to bring external terminals of the semiconductor package into contact with connection terminals of the interface board (paragraph [0057]);  an insert member (element 16, figure 8) having a pocket (element 19, figure 8) receiving the semiconductor package (element 2, figure 8) so that external terminals of the semiconductor package are exposed toward the interface board (figures 9 and 12); a test tray (TST, figure 7) disposed adjacent to the interface board and to which the insert member (element 16, figure 7) is mounted;  

    PNG
    media_image5.png
    823
    560
    media_image5.png
    Greyscale
[AltContent: textbox (Figure 6)]a temperature adjustment unit disposed on the push block to heat or cool the semiconductor package to a test temperature through the push block (figures 10-14 different configurations of flowing air through the heat sink (figure 10), flowing air through the holes 721 of drive plate 2, pipe members 76 and holes 601 of match plate 60 (partly along the side wall of the casing on the side opposite the air blowing unit for temperature adjustment 90), passing through the gap between the match plate 60 and test head 5, and returning to the air blowing unit for temperature adjustment 90. With such a configuration, air is supplied in parallel to sockets 40 positioned between the match plate 60 and test head 5 (figure 11, paragraph [0102]); also see figures 13 and 14 and their descriptions in paragraphs [0110], [0117] and  
Yamashita further teaches, a heat transfer plate made from metal, resin, carbon based material or the like through which heat is easily transferred in the direction of thickness but not easily transferred in the planar direction may be provided (paragraph [0009]) on the lower end of the pushing member 31 of the pusher 30; paragraph [0092]).  
Yamashita fails to explicitly teach a heat transfer member configured to directly connect the push block and the interface board to heat or cool the interface board, the heat transfer member directly connects the flange member and the interface board in order to transfer heat between the temperature adjustment unit and the interface board through the flange member and the heat transfer member.

    PNG
    media_image7.png
    557
    726
    media_image7.png
    Greyscale
Ito et al (US 2009/0102497 A1) teaches, a pusher 200 that pushes a semiconductor device under test 300 against a test socket 500 in a semiconductor test apparatus 20 is provided that includes a main body section 210 that is thermally coupled with the thermal source 400 and a plurality of device pushing sections 220, each of which is physically and thermally coupled to the thermal source 400, is displaced toward the test socket 500 by the pushing force 

    PNG
    media_image11.png
    524
    614
    media_image11.png
    Greyscale
Ito et al further teaches, several embodiments of the pusher assembly (figures 1-13). Ito et al specifically teaches, a heat transfer member (element 272 labeled in figure 8)  configured to directly connect the push block and the interface board to heat or cool the interface board (element 272 connecting element 210 and 320 as shown in figure 9),  wherein the push block comprises a flange member (element 234, Figure 3), and a pressing member (element 230) extending from the flange member toward the interface board to pressurize the semiconductor package (figure 4), the temperature adjustment unit is disposed on the flange member (The main body section 210 is provided with a thermal coupling section 201 on the upper surface thereof and is connected to an external thermal source 400 and element 201 integrated with 210 and connects 230), and the heat transfer member  (element 272, shown figures 1, 3-9 and labeled in figure 8) directly connects the flange member and the interface board (element 272 connecting element 210 and 320 as shown in figure 8) in order to transfer heat between the temperature adjustment unit and 
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Yamashita by providing a pusher that is thermally coupled with the thermal source, such that thermal conductivity between the pusher and the semiconductor device under test is enhanced to provide a pusher that can quickly and accurately test a semiconductor device as taught by ITO et al.
One of the ordinary skill in the art would have been motivated to make such a modification such that testing can be performed in a condition where the devices are at a stable temperature as taught by ITO et al (paragraph [0044]).

Regarding dependent claim 13, Yamashita (US 2004/0113646 A1) and Ito et al (US 20090102497 A1) teach the semiconductor package test apparatus of claim 12.
Yamashita (US 2004/0113646 A1) further teaches, further comprising: an insulating member (element 312, figure 9) to which the push block is mounted (paragraphs [0058, [0060], [0061]); a match plate (element 34, figure 8)  to which the insulating member is mounted (paragraph [0058]); and a driving unit (driving apparatus element 70, figure 6, paragraph [0057]) for pushing the match plate so that the semiconductor package is connected to the interface board by the push block pusher 30, pushing member 31, guide pins 32, pusher base 33 as described in paragraph [0057]).

Regarding dependent claim 14, Yamashita (US 2004/0113646 A1) and Ito et al (US 20090102497 A1) teach the semiconductor package test apparatus of claim 13.

    PNG
    media_image5.png
    823
    560
    media_image5.png
    Greyscale
[AltContent: textbox (Figure 6)]Yamashita (US 2004/0113646 A1) further teaches, wherein the flange member (element 62 and 621, figure 6, paragraph [0062]) is disposed on one side of the insulating member; and a pressing member (element 31, figures 6 and 9) extends from the flange member toward the interface board through the insulating member to pressurize the semiconductor package (pushing member 31 of the pusher 30 pushes the main package body of the IC device 2 into the socket 40, and thus the connection terminals of the IC device 2 are connected to the probe pins 44 of the socket 40; paragraph [0074]).

Regarding dependent claim 15, Yamashita (US 2004/0113646 A1) and Ito et al (US 20090102497 A1) teach the semiconductor package test apparatus of claim 14.
Yamashita (US 2004/0113646 A1) further teaches, wherein the temperature adjustment unit comprises a thermoelectric device (element 35, figure 9) disposed on one side of the flange member (figure 9, paragraph [0061]).

Regarding dependent claim 18, Yamashita (US 2004/0113646 A1) and Ito et al (US 20090102497 A1) teach the semiconductor package test apparatus of claim 13.


Regarding dependent claim 19, Yamashita (US 2004/0113646 A1) and Ito et al (US 20090102497 A1) teach the semiconductor package test apparatus of claim 18.
Yamashita (US 2004/0113646 A1) fails to teach, wherein the heat transfer member is configured to be brought into contact with the socket guide.
Ito et al further teaches, wherein the heat transfer member is configured to be brought into contact with the socket guide (figure 8 and 9, paragraphs [0081], [0082]).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Yamashita such that the device pushing section is independently provided with a heat conducting section 280 for 
One of the ordinary skill in the art would have been motivated to make such a modification such that testing can be performed in a condition where the devices are at a stable temperature as taught by ITO et al (paragraph [0044]).

Regarding dependent claim 20, Yamashita (US 2004/0113646 A1) and Ito et al (US 20090102497 A1) teach the semiconductor package test apparatus of claim 18.
Yamashita (US 2004/0113646 A1) further teaches, a first alignment pin extending from the insulating member toward the interface board; and a second alignment pin extending from the socket guide toward the first alignment pin, wherein the insert member has a first alignment hole into which the first alignment pin is inserted and a second alignment hole into which the second alignment pin is inserted, and the second alignment pin has an alignment groove into which an end portion of the first alignment pin is inserted (the pushers 30 are provided with a pusher base 33 which is fixed to a rod 621 of an adapter 62 to be described hereinafter. A pushing member 31 for pushing the test subject IC devices 2 is provided facing downward in the center of the lower side of this pusher base 33, and the guide pins 32 which are inserted into the guide holes 20 of the insert 16 and the guide bushes 411 of the socket guide 41 are provided on both ends of the lower side of the pusher base 33. Further, stopper pins 34 which, when the pusher 30 is moved downward by a Z axis driving apparatus 70, are capable of defining the lower limit 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURESH RAJAPUTRA whose telephone number is (571) 270-0477. The examiner can normally be reached between 8:00 AM - 5:00 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad (571) 272-2210 can be reached. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SURESH K RAJAPUTRA/Examiner, Art Unit 2858